       Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 1 of 15

                                                                             "i      a-.-ji




MICHAEL A. KAKUK
Assistant U.S. Attorney
U.S. Attorney’s Office                                              Clsrk, U.S District Court
                                                                      District Of f'-'toiiiaria
901 Front Street, Suite 1100                                               G'

Helena, MX 59626
Phone:      (406) 457-5262
E-mail:     michael.kakuk@usdoj.gov

ROBYN N. PULLIO
Trial Attorney
Fraud Section, Criminal Division
U.S. Department of Justice
300 N. Los Angeles Street, Suite 2001
Los Angeles, CA 90012
Phone:     (202)365-6897
Email:      robyn.pullio@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA, CR20- 65 -GF- 5m m

            Plaintiff,                  INDICTMENT


      VS.                               CONSPIRACY TO COMMIT HEALTH
                                        CARE FRAUD (Count 1)
                                        Title 18 U.S.C. §1349
JANAE NICHOLE HARPER,
                                        (Penalty: 10 years imprisonment,$250,000
                                        fine)
            Defendant.

                                        HEALTH CARE FRAUD (Counts 2-9)
                                        Title 18 U.S.C. § 1347
                                        Title 18 U.S.C. § 2(b)
                                        (Penalty: 10 years imprisonment, $250,000
                                        fine)
        Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 2 of 15




                                            CRIMINAL FORFEITURE
                                            18 U.S.C. §§ 981(a)(1)(C), 982(a)(1),
                                            982(a)(7), and 28 U.S.C. § 2461(c)

THE GRAND JURY CHARGES:


At all times material to this Indictment:


                                     COUNT 1
           CONSPIRACY TO COMMIT HEALTH CARE FRAUD
                                  18 U.S.C.§ 1349

                                General Allegations


      1. Defendant JANAE NICHOLE HARPER was a nurse practitioner

enrolled in Medicare in the following states: Montana, Missouri, Nevada, South

Carolina, and Wyoming. Defendant was a resident of Billings, Montana.

      2. Willie McNeal IV was the owner, president, founder, chief executive

officer, and registered agent of Integrated Support Plus, Inc.(“Integrated”), a

purported telemedicine company located in Spring Hill, Florida, in addition to

other companies (collectively, the “Integrated Support Network”).

                               The Medicare Program


      3. The Medicare Program (“Medicare”) was a federal health care program

affecting commerce that provided benefits to individuals who were either 65 years

of age and older, or disabled. The benefits available under Medicare were

governed by federal statutes and regulations. The United States Department of

Health and Human Services (“HHS”), through its agency the Centers for Medicare


                                            2
        Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 3 of 15



and Medicaid Services(“CMS”), administered Medicare. Individuals who

qualified for Medicare benefits were referred to as Medicare “beneficiaries.

      4. Medicare was a “health care benefit program,” as defined by Title 18,

United States Code, Section 24(b).

      5. Physicians, nurse practitioners, and any other individual or company

providing services to Medicare beneficiaries were referred to as Medicare

 providers.” To participate in Medicare, a provider was required to submit an

application in which the provider agreed to comply with all Medicare-related laws

and regulations, including, among other laws, the federal Anti-Kickback Statute. If

Medicare approved a provider’s application, the provider received a unique

national provider number (“NPI”). This NPI was used for the processing and

payment of all Medicare claims submitted by the enrolled provider.

      6. Enrolled Medicare providers agreed to abide by the policies, procedures.

rules, and regulations governing reimbursement, including, among other things, the

federal Anti-Kickback Statute. Providers were given access to Medicare manuals

and service bulletins describing proper billing procedures, rules, and regulations.

      7. To reeeive payment from Medicare, providers submitted or caused the

submission of claims to Medicare either directly, or through a billing company.

      8. Those claims would be reviewed and processed by a Medicare

Administrative Contractor(“MAC”), which was a company hired by Medicare for



                                         3
        Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 4 of 15



specific geographic regions of the United States. A specific MAC would review

the Medicare claim based on the region in which the benefits were purportedly

provided.

                        Durable Medical Equipment fPME)


      9. Reusable orthotic devices such as rigid and semi-rigid braces for the

knee, back, shoulder, and wrist (collectively, “braces”) were a type of durable

medical equipment(“DME”). “DME companies” were enrolled Medicare

providers and would bill Medicare for providing braces to beneficiaries.

      10. Under Medicare policies and rules with national scope, a Medicare

claim for DME reimbursement was required to set forth, among other information.

the beneficiary’s name and unique Medicare identification number, the equipment

provided to the beneficiary, the date the equipment was provided, the cost ofthe

equipment, and the name and unique NPI of the medical practitioner who

prescribed or ordered the equipment.

      11. In the State of Montana, the Montana Board of Nursing would grant

prescriptive authority to nurse practitioners which would allow them to prescribe

DME to patients without oversight by a licensed physician.

      12. Under Medicare policies and rules with national scope. Medicare would

pay for DME or related health care benefits, items, or services only if they were

reasonable and medically necessary, as determined and prescribed or ordered by a



                                         4
        Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 5 of 15



licensed physician or other properly licensed and qualified health care provider,

such as a nurse practitioner or physician assistant. Medicare would not pay for

claims procured through kiekbacks and bribes.

       13. Specific DME and other health care services sometimes fell under a

speeific Local Coverage Determination (“LCD”), whieh was a decision made by a

particular MAC for the region which the MAC oversaw. Past LCDs were in

writing and applied to any future billing for that same equipment or service. All

LCDs were published online for providers to review.

       14. The LCD for Knee Orthoses(LCD L33318) applied nationally for

equipment ordered or services performed after October 1, 2015. Under LCD

L33318, prefabricated knee braces with codes LI833 or LI851, and others, were

only medically necessary when knee instability was documented by a direct

examination of the beneficiary which included an “objective description ofjoint

laxity (e.g., varsus/valgus instability, anterior/posterior Drawer test).” Claims for

those braces did not meet Medicare’s criteria for reimbursement if only a

beneficiary’s claims of pain or “a subjective description ofjoint instability” were

documented, as they were not reasonable or medically necessary based on the

applicable LCDs.

                                    Telemedicine


      15. Telemedicine provided a means of connecting patients to medical


                                          5
        Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 6 of 15



professionals, including nurse practitioners, through telecommunications

technology, such as the internet or telephone, to interact with a patient remotely.

       16. Telemedicine companies provided telemedicine services to individuals

by hiring health care providers such as doctors or nurse practitioners.

Telemedicine companies typically provided remote communications technology

for doctors and other health care providers to conduct consultations with patients

for non-emergency medical conditions and determine the medically necessary

treatment option, if any. Telemedicine companies typically paid health care

providers a fee to conduct consultations with patients. To generate revenue.

telemedicine companies would typically either bill insurance or offer a

membership program to customers.

      17. During the relevant time period. Medicare covered expenses for

specified telemedicine services, but only if certain requirements were met. These

requirements included that:(a)the beneficiary was located in a rural or health

professional shortage area;(b)the services were delivered via an interactive audio

and video telecommunications system; and (c)the beneficiary was at a

practitioner’s office or a specified medical facility—not at the beneficiary’s

home—during the telehealth consultation with a remote practitioner.

                 The Conspiracy and Scheme to Defraud Medicare


      18. Telemarketing companies that ran call centers typically received



                                          6
        Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 7 of 15



prepayments from numerous DME companies in exchange for a set number of

completed brace orders, and other Medicare-required documents, signed by

medical providers (collectively referred to as “brace prescriptions”). The DME

companies would pay a fixed price to the telemarketing companies for each brace

in a completed, signed brace prescription. The DME companies would use these

brace prescriptions signed by medical providers to support claims for braces which

they submitted to Medicare for reimbursement.

       19. The telemarketing companies would make calls to, or receive calls from.

Medicare beneficiaries. After determining that a Medicare beneficiary was eligible

to receive one or more braces, the telemarketer would obtain medical information

from the beneficiary to fill out the brace prescriptions.

      20. The telemarketing companies would then send the completed, but

unsigned, brace prescriptions to the Integrated Support Network, along with a

payment, for the purpose of obtaining an enrolled Medicare provider’s signature on

the brace prescription.

      21. The Integrated Support Network paid numerous enrolled Medicare

providers, including doctors and nurse practitioners, to review and sign these brace

prescriptions. Some ofthe em'olled Medicare providers were direct employees of

the Integrated Support Network, while other providers were independent

contractors for the Integrated Support Network working through third-party



                                          7
        Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 8 of 15



medical staffing companies.

      22. The enrolled Medicare providers who signed the brace prescriptions for

the Integrated Support Network would often do so regardless of medical necessity,

in the absence of a pre-existing medical provider-patient relationship, without a

physical examination, and frequently based solely on a short telephonic

conversation or with no interaction at all with beneficiaries.


      23. The Integrated Support Network would send the signed brace

prescriptions back to the telemarketing company. The telemarketing company, in

turn, would send the signed brace prescriptions to the specific DME company

which had prepaid the illegal kickback and bribe for it.

      24. As part ofthis conspiracy and scheme to defraud Medicare, the

Defendant worked for the Integrated Support Network and, pursuant to the

prescriptive authority granted to her by the State of Montana, signed brace

prescriptions without seeing—and frequently without talking to—Medicare

beneficiaries, and without determining the medical necessity of the braces she

prescribed.

                              Object of the Conspiracy

      25. From on or about November 28, 2017, and continuing through on or

about July 16, 2019, in the District of Montana and elsewhere, defendant JANAE

NICHOLE HARPER,together with Willie McNeal IV and others known and



                                          8
        Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 9 of 15



unknown to the Grand Jury, knowingly combined, conspired, and agreed to

commit health care fraud, in violation of Title 18, United States Code, 1347.

                         Manner and Means of the Conspiracy

      26. The object ofthe conspiracy was carried out, and to be carried out, in

substance, as follows:

            a. Defendant falsely certified to Medicare that she would comply with

      all Medicare rules and regulations, including that she would not knowingly

      present or cause to be presented a false or fraudulent claim for payment to

      Medicare.


            b. Defendant agreed with Willie McNeal IV and others to work for

      the Integrated Support Network, both directly and indirectly through a

      medical staffing company. As part of her dealings with the Integrated

      Support Network, Defendant agreed to write brace orders for Medicare

      beneficiaries in exchange for approximately $30 per patient consultation.

      and to provide few, if any, medical treatment options for beneficiaries

      besides braces during the puiported telemedicine consultations.

            c. Defendant gained access to Medicare beneficiary information for

      thousands of Medicare beneficiaries from the Integrated Support Network in

      order for Defendant to sign brace orders for those beneficiaries.

            d. Neither Defendant nor Integrated billed Medicare for telemedicine



                                         9
 Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 10 of 15



consultations with beneficiaries, but instead, Willie McNeal IV and others

solicited illegal kickbacks and bribes from brace suppliers for brace orders

that were signed by Defendant and others.

       e. Willie McNeal IV and others paid and caused payments to be made

to Defendant and others to sign brace orders and cause the submission of

brace claims to Medicare regardless of medical necessity, in order to

increase revenue for themselves and their co-conspirators.

      f Defendant would sign these brace prescriptions for pre-selected

braces for Medicare beneficiaries regardless of medical necessity, in the

absence of a pre-existing medical provider-patient relationship, without a

physical examination, and frequently based solely on a short telephonic

conversation with the beneficiary or without any conversation with the

beneficiary at all.

      g. Defendant, Willie McNeal IV, and others falsified, fabricated.

altered, and caused the falsification, fabrication, and alteration of patient

files, brace orders, and other records, including by falsely certifying that

Defendant had:(i) spoken with the Medicare beneficiaries,(ii) established a

valid prescriber-patient relationship with the beneficiaries, and/or (iii)

conducted various examinations and diagnostic tests that justified the

medical necessity of prescribing braces to Medicare beneficiaries, all to



                                    10
       Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 11 of 15



      support claims to Medicare for braces that were obtained through illegal

      kickbacks and bribes, medically unnecessary, ineligible for Medicare

      reimbursement, and not provided as represented.

             h. Defendant, Willie McNeal IV, and others concealed and disguised

      the scheme by preparing and causing to be prepared false and fraudulent

      documentation, and submitting or causing the submission of false and

      fraudulent documentation to Medicare, including documentation stating that

      Defendant conducted various diagnostic tests prior to ordering braces, when.

      in fact. Defendant rarely had a discussion or conversation with these

      Medicare beneficiaries and rarely conducted any diagnostic tests.

             i. Between on or about November 28, 2017, and continuing through

      on or about July 16, 2019, Defendant and others submitted and caused the

      submission of approximately $8,259,849 in false and fraudulent claims to

      Medicare for braces prescribed by Defendant which were not medically

      necessary, not eligible for reimbursement, and not provided as represented.

      of which Medicare paid approximately $4,307,934.

                                   COUNTS 2-9
                            HEALTH CARE FRAUD
                                  18 U.S.C.§ 1347
                                  18 U.S.C.§ 2(b)

      27. The Grand Jury incorporates by reference and re-alleges paragraphs 1-

24 above as though set forth in their entirety here.

                                          11
        Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 12 of 15



                               The Fraudulent Scheme


      28. From on or about November 28, 2017, and continuing through at least

on or about July 16, 2019, in the District of Montana, and elsewhere, defendant

JANAE NICHOLE HARPER,together with Willie McNeal IV and others known

and unknown to the Grand Jury, knowingly, willfully, and with intent to defraud.

executed, and attempted to execute, a scheme and artifice:(a)to defraud a health

care benefit program, namely. Medicare, as to material matters in connection with

the delivery of and payment for health care benefits, items, and services; and(b)to

obtain money from Medicare by means of materially false and fraudulent pretenses

and representations and the concealment of material facts in connection with the

delivery of and payment for health care benefits, items, and services.

                   Means to Accomplish the Fraudulent Scheme

      29. The fraudulent scheme operated, in substance, as described in paragraph

26 of this Indictment, which is hereby incorporated by reference as if stated in its

entirety here.

                       Executions of the Fraudulent Scheme


      30. On or about the dates set forth below, within the District of Montana,

and elsewhere, defendant JANAE NICHOLE HARPER,together with Willie

McNeal IV and others known and unknown to the Grand Jury, for the purpose of

executing and attempting to execute the fraudulent scheme described above.



                                          12
         Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 13 of 15



  knowingly and willfully submitted and caused to be submitted to Medicare for

  payment the following false and fraudulent claims seeking the following dollar

  amounts, which claims falsely represented that braces prescribed to beneficiaries

  by the Defendant were medically necessary when, in fact. Defendant had not

  spoken, or spoke only briefly, with the Medicare beneficiary, had not established a

  valid prescriber-patient relationship with the Medicare beneficiary, and/or had not

  conducted various examinations or diagnostic tests of the Medicare beneficiary to

  justify the medical necessity of prescribing the following braces:

Count     Medicare        Medicare Claim         Approx. Date           Brace     Approx.
         Beneficiary           Number              Submitted            Type      Amount
                                                                                   Billed
 2      Beneficiary 1     118213804154000        August 1, 2018         Back      $1,703.13
 3      Beneficiary 1     118213804155000        August 1, 2018         Knee      $939.37
 4      Beneficiary 1     118213804156000        August 1, 2018        Shoulder   $934.74
 5      Beneficiary 2     119017808413000       January 17, 2019        Back      $1,500.00
 6      Beneficiary 2     119017808415000       January 17, 2019        Knee      $1,043.44
 7      Beneficiary 3     119032800086000       February 1, 2019        Back      $1,107.25
 8      Beneficiary 3     119032800086000       February 1,2019         Knee      $957.91
 9      Beneficiary 3     119038823691000       February 7, 2019       Shoulder   $710.10



                           FORFEITURE ALLEGATION
            18 U.S.C.§§ 981(a)(1)(C) and 982(a)(7); 28 U.S.C. § 2461(c)

        31. Pursuant to Rule 32.2(a) Fed. R. Crim. P., notice is hereby given to

  defendant JANAE NICfJOLE ElARPER that the United States will seek forfeiture


  as part of any sentence in accordance with Title 18, United States Code, Sections

  981(a)(1)(C) and 982(a)(7), and Title 28, United States Code, Section 2461(c), in


                                           13
        Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 14 of 15



the event of Defendant’s conviction under any of the Counts 1-9 of this Indictment.

      32. Defendant shall forfeit to the United States the following property:

             a. All right, title, and interest in any and all property, real or personal.

      that constitutes or is derived, directly or indirectly, from the gross proceeds

      traceable to the commission of any offense set forth in any of Counts 1-9 of

      this Indictment; and/or

             b. A sum of money equal to the total value ofthe property described

      in subparagraph a.

      33. If any of the property described above, as a result of any act or omission

of the Defendant:


             a. cannot be located upon the exercise of due diligence;

             b. has been transferred or sold to, or deposited with a third party;

             c. has been placed beyond the jurisdiction of the court;

             d. has been substantially diminished in value; or

             e. has been co-mingled with other property which cannot be divided

      without difficulty.

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title

18, United States Code, Section 982(b)(1) and Title 28, United States Code,

Section 2461(c).



                                          14
       Case 4:20-cr-00065-BMM Document 4 Filed 09/03/20 Page 15 of 15



      A TRUE BILL.




                                      FOlH^E^S


                             £
KURT GytLME
UnitecT^tes Attorney


JO       EfTHAGGARD
Criminal Chief Assistant U.S. Attorney

ROBERT ZINK
Chief, Fraud Section
United States Department of Justice

ALLAN J. MEDINA
Deputy Chief, Fraud Section
United States Department of Justice

NIALL M. O’DONNELL
Assistant Chief, Fraud Section
United States Department of Justice

ROBYN N. PULLIO
Trial Attorney, Fraud Section
United States Department of Justice




                                         15
